Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment and Response filed on 03/21/2022 has been entered and made of record.
Claims 1, 6, 7, 11, 16, 17, & 20 have been amended

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed
The most pertinent prior arts are Kasztenny et al. (US 8,675,327 B2), herein referred to as "Kasztenny," Sachdev et al. (A New Algorithm for Digital Impedance Relays; IEEE Transactions on Power Apparatus and Systems, Vol. PAS-98 , No.6 Nov./Dec. 1979), herein referred to as "Sachdev," Chow (US 5,453,903 A ), herein referred to as “Chow,” and Adamiak et al., (AU 754660 B2), herein referred to as “Adamiak.”  The prior arts teach the limitations of the claimed invention except for “…wherein the sets of voltage phasors are used to adapt to a particular type of voltage transformer and to different time after a fault occurs….”  The prior art teaches analyzing faults using voltage phasors obtained from a fault on a transmission system that includes a transformer. However, there is no evidence within the prior art that suggests nor anticipates the step of distinguishing between different types of transmission transformers.  The prior arts do not anticipate nor render obvious the aforementioned limitation, therefore one of ordinary skill in the art would have not arrived at the claimed invention.
The limitation “…wherein the sets of voltage phasors are used to adapt to a particular type of voltage transformer and to different time after a fault occurs…” allows for specific type of analyses to be performed based on the specific type of transmission transformer is installed on the transmission system, which will result in a more accurate calculation. For these reasons, the claimed invention distinguishes itself from the prior arts and is in a condition for allowance.
Independent claim 11 has been amended similarly to claim 1, therefore the same reason for allowance of claim 1 applies to claim 11.
Independent claim 20 has been amended similarly to claim 1, therefore the same reason for allowance of claim 1 applies to claim 20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                

/TARUN SINHA/Primary Examiner, Art Unit 2863